DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,979,659 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 1-20, the terminal disclaimer filed on 3/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,979,659 has been reviewed and is accepted.  The terminal disclaimer has been recorded and therefore the previous obviousness-type double patenting rejections are no longer applicable.

Re claims 1-15, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 1-15 wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a 

Re claims 16-17, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 16-17 wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied as a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second compensation voltage signal, a pixel bias circuit configured to input a bias current to operate the unit pixel, and to adjust an output of the unit pixel based on the first compensation voltage signal received from the first compensation circuit and the second compensation voltage signal received from the second compensation circuit.
Re claims 18-20, the prior art fails to teach or suggest, an image sensor having the specific configurations disclosed in claims 18-20 wherein the image sensor comprises: a unit pixel connected to a row line extending in a horizontal direction and a column line extending in a vertical direction, and to which a power supply voltage is applied as a reset voltage, a row driver configured to output at least one voltage to the row line, a first compensation circuit configured to amplify a variation of the at least one voltage, and to output a first compensation voltage signal, a second compensation circuit configured to amplify a variation of a power supply voltage, and to output a second compensation voltage signal, a ramp generator configured to adjust a ramp voltage based on the first compensation voltage signal received from the first compensation circuit and the second compensation voltage signal received from the second compensation circuit, and to output the adjusted ramp voltage signal to the ramp buffer.




Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KELLY L JERABEK/Primary Examiner, Art Unit 2699